Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 17, 2020.




                                       In The

                        Fourteenth Court of Appeals

                                 NO. 14-20-00621-CV



IN RE PANYA LERDTHAISONG AND SG CATTLE SERVICES CO. LTD.,
                        Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               127th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-70875

                          MEMORANDUM OPINION

      On September 10, 2020, relators Panya Lerdthaisong and SG Cattle Services
Co. Ltd. filed a petition for writ of mandamus in this court. See Tex. Gov’t Code
Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this court to
compel the Honorable R. K. Sandill, presiding judge of the 127th District Court of
Harris County, to vacate his: (1) June 14, 2020 order denying relators’ motion to
dismiss based on a forum selection clause, and (2) August 2, 2020 order denying
relators’ motion to reconsider.

      Relators have also filed a motion for temporary relief, asking our court to
stay all proceedings in the trial court pending our decision on the petition. See Tex.
R. App. Proc. 52.10.

      With certain exceptions not applicable here, to obtain mandamus relief, a
relator must show both that the trial court clearly abused its discretion and that the
relator has no adequate remedy at law, such as an appeal. In re Garza, 544 S.W.3d
836, 840 (Tex. 2018) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of
Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Because relator has not shown that the trial court clearly abused its
discretion, we deny relators’ petition for writ of mandamus and motion for
temporary relief.


                                       PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.




                                          2